Exhibit 10.1

2007 Base Salary Rates; 2006 Cash Bonus Amounts

The following table lists 2007 base salary rates and 2006 cash bonus amounts for
our executive officers named below.

 

Name and Title

  

2007

Base Salary

Rate

  

2006

Cash Bonus

Amount

Cameron Coburn

Chairman, President and Chief Executive Officer

   $ 250,000    $ 100,000

Larry W. Flowers

Executive Vice President and Chief Credit Officer

     130,000      50,000

Betty V. Norris

Senior Vice President and Chief Financial Officer

     150,000      50,000

Lynn M. Burney

Senior Vice President and Chief Operations Officer

     135,000      50,000

A. Mark Tyler

Senior Vice President and Business Banking Manager

     130,000      30,000

R. James MacLaren

Senior Vice President and Credit Administrator

     130,000      25,000